
EX-10.69.01

 
CREDIT AGREEMENT


THIS CREDIT AGREEMENT (this "Agreement") is entered into as of January 17, 2008,
by and between EMERITUS CORPORATION, a Washington corporation ("Borrower"), and
WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").


RECITALS


Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:


ARTICLE I
CREDIT TERMS


SECTION 1.1.                                    LINE OF CREDIT.


(a)              Line of Credit.  Subject to the terms and conditions of this
Agreement, Bank hereby agrees to make advances to Borrower from time to time up
to and including February 15, 2009, not to exceed at any time the aggregate
principal amount of Twenty Five Million Dollars ($25,000,000.00) ("Line of
Credit"), the proceeds of which shall be used to finance Borrower’s general
corporate requirements.  Borrower's obligation to repay advances under the Line
of Credit shall be evidenced by a promissory note dated as of January 17, 2008
("Line of Credit Note"), all terms of which are incorporated herein by this
reference.


(b)              Letter of Credit Subfeature.  As a subfeature under the Line of
Credit, Bank agrees from time to time during the term thereof to issue or cause
an affiliate to issue standby letters of credit for the account of Borrower to
back performance (each, a "Letter of Credit" and collectively, "Letters of
Credit"); provided however, that the aggregate undrawn amount of all outstanding
Letters of Credit shall not at any time exceed Twenty Five Million Dollars
($25,000,000.00).  The form and substance of each Letter of Credit shall be
subject to approval by Bank, in its sole discretion.  No Letter of Credit shall
have an expiration date subsequent to the maturity date of the Line of
Credit.  The undrawn amount of all Letters of Credit shall be reserved under the
Line of Credit and shall not be available for borrowings thereunder.  Each
Letter of Credit shall be subject to the additional terms and conditions of the
Letter of Credit agreements, applications and any related documents required by
Bank in connection with the issuance thereof.  Each drawing paid under a Letter
of Credit shall be deemed an advance under the Line of Credit and shall be
repaid by Borrower in accordance with the terms and conditions of this Agreement
applicable to such advances; provided however, that if advances under the Line
of Credit are not available, for any reason, at the time any drawing is paid,
then Borrower shall immediately pay to Bank the full amount drawn, together with
interest thereon from the date such drawing is paid to the date such amount is
fully repaid by Borrower, at the rate of interest applicable to advances under
the Line of Credit.  In such event Borrower agrees that Bank, in its sole
discretion, may debit any account maintained by Borrower with Bank for the
amount of any such drawing.


(c)              Borrowing and Repayment.  Borrower may from time to time during
the term of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow,

1

--------------------------------------------------------------------------------



subject to all of the limitations, terms and conditions contained herein or in
the Line of Credit Note; provided however, that the total outstanding borrowings
under the Line of Credit shall not at any time exceed the maximum principal
amount available thereunder, as set forth above.  Notwithstanding the foregoing,
Borrower shall maintain a zero balance on advances under the Line of Credit
(exclusive of issued and outstanding Letters of Credit) for a period of at least
thirty (30) consecutive days during each fiscal year.


SECTION 1.2.                                    INTEREST/FEES.


(a)              Interest.  The outstanding principal balance of  the Line of
Credit shall bear interest , and the amount of each drawing paid under the
Standby Letter of Credit shall bear interest from the date such drawing is paid
to the date such amount is fully repaid by Borrower, at the rate of interest set
forth in the Line of Credit Note


(b)              Computation and Payment.  Interest shall be computed on the
basis of a 360-day year, actual days elapsed.  Interest shall be payable at the
times and place set forth in each promissory note or other instrument or
document required hereby.


(c)              Unused Commitment Fee.  Borrower shall pay to Bank a fee equal
to a quarter percent (0.25%) per annum (computed on the basis of a 360-day year,
actual days elapsed) on the average daily unused amount of the Line of Credit,
which fee shall be calculated on a quarterly basis by Bank and shall be due and
payable by Borrower in arrears within ten (10) days after each billing is sent
by Bank.


(d)              Letter of Credit Fees.  Borrower shall pay to Bank (i) fees
upon the issuance of each Letter of Credit equal to one percent (1%) per annum
(computed on the basis of a 360-day year, actual days elapsed) of the face
amount thereof, and (ii) fees upon the payment or negotiation of each drawing
under any Letter of Credit and fees upon the occurrence of any other activity
with respect to any Letter of Credit (including without limitation, the
transfer, amendment or cancellation of any Letter of Credit) determined in
accordance with Bank's standard fees and charges then in effect for such
activity.


SECTION 1.3.                                    COLLECTION OF PAYMENTS. Borrower
authorizes Bank to collect all interest and fees due under each credit subject
hereto by charging Borrower's deposit account number 4178524682 with Bank, or
any other deposit account maintained by Borrower with Bank, for the full amount
thereof. Should there be insufficient funds in any such deposit account to pay
all such sums when due, the full amount of such deficiency shall be immediately
due and payable by Borrower.


ARTICLE II
REPRESENTATIONS AND WARRANTIES


Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.


SECTION 2.1.                                    LEGAL STATUS. Borrower is a
corporation, duly organized and existing and in good standing under the laws of
Washington, and is qualified or licensed to do business (and is in good standing
as a foreign corporation, if applicable) in all jurisdictions in which such

2

--------------------------------------------------------------------------------



qualification or licensing is required or in which the failure to so qualify or
to be so licensed could have a material adverse effect on Borrower.


SECTION 2.2.                                    AUTHORIZATION AND VALIDITY. This
Agreement and each promissory note, contract, instrument and other document
required hereby or at any time hereafter delivered to Bank in connection
herewith (collectively, the "Loan Documents") have been duly authorized, and
upon their execution and delivery in accordance with the provisions hereof will
constitute legal, valid and binding agreements and obligations of Borrower or
the party which executes the same, enforceable in accordance with their
respective terms.


SECTION 2.3.                                    NO VIOLATION. The execution,
delivery and performance by Borrower of each of the Loan Documents do not
violate any provision of any law or regulation, or contravene any provision of
the Articles of Incorporation or By-Laws of Borrower, or result in any breach of
or default under any contract, obligation, indenture or other instrument to
which Borrower is a party or by which Borrower may be bound.


SECTION 2.4.                                    LITIGATION. There are no
pending, or to the best of Borrower's knowledge threatened, actions, claims,
investigations, suits or proceedings by or before any governmental authority,
arbitrator, court or administrative agency which could have a material adverse
effect on the financial condition or operation of Borrower other than those
disclosed by Borrower to Bank in writing prior to the date hereof.


SECTION 2.5.                                    CORRECTNESS OF FINANCIAL
STATEMENT. The annual financial statement of Borrower dated December 31, 2006,
and all interim financial statements delivered to Bank since said date, true
copies of which have been delivered by Borrower to Bank prior to the date
hereof, (a) are complete and correct and present fairly the financial condition
of Borrower in all material respects, (b) disclose all liabilities of Borrower
that are required to be reflected or reserved against under generally accepted
accounting principles, whether liquidated or unliquidated, fixed or contingent,
and (c) have been prepared in accordance with generally accepted accounting
principles consistently applied. Since the dates of such financial statements
there has been no material adverse change in the financial condition of
Borrower, nor has Borrower mortgaged, pledged, granted a security interest in or
otherwise encumbered any of its assets or properties except in favor of Bank or
as otherwise permitted by Bank in writing.


SECTION 2.6.                                    INCOME TAX RETURNS. Borrower has
no knowledge of any pending assessments or adjustments of its income tax payable
with respect to any year.


SECTION 2.7.                                    NO SUBORDINATION. There is no
agreement, indenture, contract or instrument to which Borrower is a party or by
which Borrower may be bound that requires the subordination in right of payment
of any of Borrower's obligations subject to this Agreement to any other
obligation of Borrower.


SECTION 2.8.                                    PERMITS, FRANCHISES. Borrower
possesses, and will hereafter possess, all permits, consents, approvals,
franchises and licenses required and rights to all trademarks, trade names,
patents, and fictitious names, if any, necessary to enable it to conduct the
business in which it is now engaged in compliance with applicable law.


SECTION 2.9.                                    ERISA. Borrower is in compliance
in all material respects with all applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended or recodified from time to
time ("ERISA"); Borrower has not violated any provision of any defined

3

--------------------------------------------------------------------------------



employee pension benefit plan (as defined in ERISA) maintained or contributed to
by Borrower (each, a "Plan"); no Reportable Event as defined in ERISA has
occurred and is continuing with respect to any Plan initiated by Borrower;
Borrower has met its minimum funding requirements under ERISA with respect to
each Plan; and each Plan will be able to fulfill its benefit obligations as they
come due in accordance with the Plan documents and under generally accepted
accounting principles.


SECTION 2.10.                                    OTHER OBLIGATIONS. Borrower is
not in default on any obligation for borrowed money, any purchase money
obligation or any other material lease, commitment, contract, instrument or
obligation.


SECTION 2.11.                                    ENVIRONMENTAL MATTERS. Except
as disclosed by Borrower to Bank in writing prior to the date hereof, Borrower
is in compliance in all material respects with all applicable federal or state
environmental, hazardous waste, health and safety statutes, and any rules or
regulations adopted pursuant thereto, which govern or affect any of Borrower's
operations and/or properties, including without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1981, the Superfund
Amendments and Reauthorization Act of 1986, the Federal Resource Conservation
and Recovery Act of 1976, and the Federal Toxic Substances Control Act, as any
of the same may be amended, modified or supplemented from time to time. None of
the operations of Borrower is the subject of any federal or state investigation
evaluating whether any remedial action involving a material expenditure is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment. Borrower has no material contingent liability in connection
with any release of any toxic or hazardous waste or substance into the
environment.


ARTICLE III
CONDITIONS


SECTION 3.1.                                    CONDITIONS OF INITIAL EXTENSION
OF CREDIT. The obligation of Bank to extend any credit contemplated by this
Agreement is subject to the fulfillment to Bank's satisfaction of all of the
following conditions:


(a)              Approval of Bank Counsel.  All legal matters incidental to the
extension of credit by Bank shall be satisfactory to Bank's counsel.


(b)              Documentation.  Bank shall have received, in form and substance
satisfactory to Bank, each of the following, duly executed:


 
(i)
This Agreement and each promissory note or other instrument or document required
hereby.

 
(ii)
Corporate Resolution: Borrowing.

 
(iii)
Certificate of Incumbency.

 
(iv)
Such other documents as Bank may require under any other Section of this
Agreement.



(c)              Financial Condition.  There shall have been no material adverse
change, as determined by Bank, in the financial condition or business of
Borrower, nor any material decline, as determined by Bank, in the market value
of any collateral required hereunder or a substantial or material portion of the
assets of Borrower.

4

--------------------------------------------------------------------------------



(d)              Insurance.  Borrower shall have delivered to Bank evidence of
insurance coverage on all Borrower's property, in form, substance, amounts,
covering risks and issued by companies satisfactory to Bank, and where required
by Bank, with loss payable endorsements in favor of Bank.


SECTION 3.2.                                    CONDITIONS OF EACH EXTENSION OF
CREDIT. The obligation of Bank to make each extension of credit requested by
Borrower hereunder shall be subject to the fulfillment to Bank's satisfaction of
each of the following conditions:


(a)              Compliance.  The representations and warranties contained
herein and in each of the other Loan Documents shall be true on and as of the
date of the signing of this Agreement and on the date of each extension of
credit by Bank pursuant hereto, with the same effect as though such
representations and warranties had been made on and as of each such date, and on
each such date, no Event of Default as defined herein, and no condition, event
or act which with the giving of notice or the passage of time or both would
constitute such an Event of Default, shall have occurred and be continuing or
shall exist.


(b)              Documentation.  Bank shall have received all additional
documents which may be required in connection with such extension of credit.


(c)              Additional Letter of Credit Documentation.  Prior to the
issuance of each Letter of Credit, Bank shall have received a Letter of Credit
Agreement properly completed and duly executed by Borrower.


ARTICLE IV
AFFIRMATIVE COVENANTS


Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, unless Bank otherwise consents in writing:


SECTION 4.1.                                    PUNCTUAL PAYMENTS. Punctually
pay all principal, interest, fees or other liabilities due under any of the Loan
Documents at the times and place and in the manner specified therein.


SECTION 4.2.                                    ACCOUNTING RECORDS. Maintain
adequate books and records in accordance with generally accepted accounting
principles consistently applied, and permit any representative of Bank, at any
reasonable time, to inspect, audit and examine such books and records, to make
copies of the same, and to inspect the properties of Borrower.


SECTION 4.3.                                    FINANCIAL STATEMENTS. Provide to
Bank all of the following, in form and detail satisfactory to Bank:


(a)              not later than 120 days after and as of the end of each fiscal
year, a 10K report filed with the Securities and Exchange Commission;


(b)              not later than 45 days after and as of the end of each fiscal
quarter, a 10Q report filed with the Securities and Exchange Commission;

5

--------------------------------------------------------------------------------



(c)              not later than 90 days after and as of the end of each fiscal
year, an annual budget and projections report;;


(d)              contemporaneously with each annual and quarterly financial
statement of Borrower required hereby, a certificate of the Senior VP of
Financial Services & Controller or chief financial officer of Borrower that said
financial statements are accurate and that there exists no Event of Default nor
any condition, act or event which with the giving of notice or the passage of
time or both would constitute an Event of Default;


(e)              from time to time such other information as Bank may reasonably
request.


SECTION 4.4.                                    COMPLIANCE. Preserve and
maintain all material licenses, permits, governmental approvals, rights,
privileges and franchises necessary for the conduct of its business; and comply
with the provisions of all documents pursuant to which Borrower is organized
and/or which govern Borrower's continued existence and with the requirements of
all laws, rules, regulations and orders of any governmental authority applicable
to Borrower and/or its business.


SECTION 4.5.                                    INSURANCE. Maintain and keep in
force, for each business in which Borrower is engaged, insurance of the types
and in amounts customarily carried in similar lines of business, including but
not limited to fire, extended coverage, public liability, flood, property damage
and workers' compensation, with all such insurance carried with companies and in
amounts satisfactory to Bank, and deliver to Bank from time to time at Bank's
request schedules setting forth all insurance then in effect.


SECTION 4.6.                                    FACILITIES. Keep all properties
useful or necessary to Borrower's business in good repair and condition, and
from time to time make necessary repairs, renewals and replacements thereto so
that such properties shall be fully and efficiently preserved and maintained.


SECTION 4.7.                                    TAXES AND OTHER LIABILITIES. Pay
and discharge when due any and all indebtedness, obligations, assessments and
taxes, both real or personal, including without limitation federal and state
income taxes and state and local property taxes and assessments, except (a) such
as Borrower may in good faith contest or as to which a bona fide dispute may
arise, and (b) for which Borrower has made provision, to Bank's reasonable
satisfaction, for eventual payment thereof in the event Borrower is obligated to
make such payment.


SECTION 4.8.                                    LITIGATION. Promptly give notice
in writing to Bank of any litigation pending or threatened against Borrower
seeking damages in excess of $1,000,000.00.


SECTION 4.9.                                    FINANCIAL CONDITION. Maintain
Borrower's financial condition, on a consolidated basis, as follows using
generally accepted accounting principles consistently applied and used
consistently with prior practices (except to the extent modified by the
definitions herein), with compliance determined commencing with Borrower's
financial statements for the period ending December 31, 2007:


(a)              Fixed Charge Coverage Ratio not less than 1.10 to 1.0
determined on a current quarter basis for the quarter ending December 31, 2007,
and as of each fiscal quarter end thereafter, with “Fixed Charge Coverage Ratio”
defined as Adjusted EBITDAR divided by the sum of Fixed Charges.  "Adjusted
EBITDAR" is defined as net income after taxes plus interest

6

--------------------------------------------------------------------------------



expense, tax expense, depreciation expense, amortization expense, and rent
expense and plus or minus mutually agreed upon adjustments for non-cash items
such as lease expense adjustments and amortization of deferred fees less the
greater of maintenance capital expenditures as detailed on management's
compliance certificate or $400 per owned unit, per year.  "Fixed Charges" is
defined as the sum of current maturities of long term debt plus current portion
of capital leases plus interest expense and rent expense.  For purposes of
computing fixed charge coverage ratio, adjusted EBITDAR and fixed charges will
be normalized on a pro-forma basis for any acquisitions and/or divestitures
occurring during each quarter.


(b)              Liquidity. Maintain unencumbered liquid assets (defined as
cash, cash equivalents and/or publicly traded/quoted marketable securities
acceptable to Bank in its sole discretion) with an aggregate fair market value
not at any time less than Twenty Million Dollars ($20,000,000.00) and (b)
Borrower shall provide to Bank, within 15 days after, and as of the end of each
calendar month copies of all Borrower’s current account statements for deposit,
brokerage and other accounts containing unencumbered liquid assets, together
with such other information as Bank may reasonably require to determine
compliance with this covenant.


SECTION 4.10.                                    NOTICE TO BANK. Promptly (but
in no event more than five (5) days after the occurrence of each such event or
matter) give written notice to Bank in reasonable detail of: (a) the occurrence
of any Event of Default, or any condition, event or act which with the giving of
notice or the passage of time or both would constitute an Event of Default;
(b) any change in the name or the organizational structure of Borrower; (c) the
occurrence and nature of any Reportable Event or Prohibited Transaction, each as
defined in ERISA, or any funding deficiency with respect to any Plan; or (d) any
termination or cancellation of any insurance policy which Borrower is required
to maintain, or any material uninsured or partially uninsured loss through
liability or property damage, or through fire, theft or any other cause
affecting Borrower's property.


ARTICLE V
NEGATIVE COVENANTS


Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not without Bank's prior written
consent:


SECTION 5.1.                                    USE OF FUNDS. Use any of the
proceeds of any credit extended hereunder except for the purposes stated in
Article I hereof.


SECTION 5.2.                                    OTHER INDEBTEDNESS. Create,
incur, assume or permit to exist any indebtedness or liabilities resulting from
borrowings, loans or advances, whether, secured or unsecured, matured or
unmatured, liquidated or unliquidated, joint or several, except (a) the
liabilities of Borrower to Bank, (b) any other liabilities of Borrower existing
as of, and disclosed to Bank prior to, the date hereof, and (c) other
indebtedness in an aggregate amount not to exceed $1,000,000.00.


SECTION 5.3.                                    MERGER, CONSOLIDATION, TRANSFER
OF ASSETS. Merge into or consolidate with any other entity; make any substantial
change in the nature of Borrower's business as conducted as of the date hereof;
acquire all or substantially all of the assets of any

7

--------------------------------------------------------------------------------



other entity; nor sell, lease, transfer or otherwise dispose of all or a
substantial or material portion of Borrower's assets except in the ordinary
course of its business.


SECTION 5.4.                                    GUARANTIES. Guarantee or become
liable in any way as surety, endorser (other than as endorser of negotiable
instruments for deposit or collection in the ordinary course of business),
accommodation endorser or otherwise for, nor pledge or hypothecate any assets of
Borrower as security for, any liabilities or obligations of any other person or
entity, except (a) any of the foregoing in favor of Bank and (b) any guarantees
existing as of, and disclosed to Bank prior to, the date hereof.


SECTION 5.5.                                    LOANS, ADVANCES, INVESTMENTS.
Make any loans or advances to or investments in any person or entity, except any
of the foregoing existing as of, and disclosed to Bank prior to, the date
hereof.


SECTION 5.6.                                    DIVIDENDS, DISTRIBUTIONS.
Declare or pay any dividend or distribution either in cash, stock or any other
property on Borrower’s stock now or hereafter outstanding; nor to redeem,
retire, repurchase or otherwise acquire any shares of any class of Borrower’s
stock now or hereafter outstanding.


SECTION 5.7.                                    PLEDGE OF ASSETS. Mortgage,
pledge, grant or permit to exist a security interest in, or lien upon, all or
any portion of Borrower's assets now owned or hereafter acquired, except (a) any
of the foregoing in favor of Bank, (b) those which exist as of, and are
disclosed to Bank in writing prior to the date hereof, and (c) purchase money
security interests granted in connection with indebtedness permitted under
Section 5.2(c).


ARTICLE VI
EVENTS OF DEFAULT


SECTION 6.1.                                    The occurrence of any of the
following shall constitute an "Event of Default" under this Agreement:


(a)              Borrower shall fail to pay when due any principal, or within
three days of when due any interest, fees or other amounts payable under any of
the Loan Documents.


(b)              Any financial statement or certificate furnished to Bank in
connection with, or any representation or warranty made by Borrower or any other
party under this Agreement or any other Loan Document shall prove to be
incorrect, false or misleading in any material respect when furnished or made.


(c)              Any default in the performance of or compliance with any
obligation, agreement or other provision contained herein or in any other Loan
Document (other than those referred to in subsections (a) and (b) above), and
with respect to any such default which by its nature can be cured, such default
shall continue for a period of twenty (20) days from its occurrence.


(d)              Any default in the payment or performance of any obligation, or
any defined event of default, under the terms of any contract or instrument
(other than any of the Loan Documents) pursuant to which Borrower, any guarantor
hereunder or any general partner or joint venturer in Borrower if a partnership
or joint venture (with each such guarantor, general partner and/or joint
venturer referred to herein as a "Third Party Obligor") has incurred any debt or
other liability to any person or entity, including Bank, and, other than with
respect to any debt

8

--------------------------------------------------------------------------------



or other liability to Bank, and such default has not been cured or waived within
the cure period applicable to such default, if any.


(e)              The filing of a notice of judgment lien against Borrower or any
Third Party Obligor; or the recording of any abstract of judgment against
Borrower or any Third Party Obligor in any county in which Borrower or such
Third Party Obligor has an interest in real property; or the service of a notice
of levy and/or of a writ of attachment or execution, or other like process,
against the assets of Borrower or any Third Party Obligor; or the entry of a
judgment against Borrower or any Third Party Obligor, in each case under this
clause (e) where such lien, writ or judgment is not insured by an insurance
carrier which has acknowledged coverage in the amount of the claim without any
reservation of rights or which has been ordered by a court of competent
jurisdiction to pay such claim, and the judgment is not satisfied, released,
discharged, vacated, fully bonded or stayed within 60 days after such judgment,
writ, attachment or similar proceeding is entered.


(f)              Borrower or any Third Party Obligor shall become insolvent, or
shall suffer or consent to or apply for the appointment of a receiver, trustee,
custodian or liquidator of itself or any of its property, or shall generally
fail to pay its debts as they become due, or shall make a general assignment for
the benefit of creditors; Borrower or any Third Party Obligor shall file a
voluntary petition in bankruptcy, or seeking reorganization, in order to effect
a plan or other arrangement with creditors or any other relief under the
Bankruptcy Reform Act, Title 11 of the United States Code, as amended or
recodified from time to time ("Bankruptcy Code"), or under any state or federal
law granting relief to debtors, whether now or hereafter in effect; or any
involuntary petition or proceeding pursuant to the Bankruptcy Code or any other
applicable state or federal law relating to bankruptcy, reorganization or other
relief for debtors is filed or commenced against Borrower or any Third Party
Obligor, or Borrower or any Third Party Obligor shall file an answer admitting
the jurisdiction of the court and the material allegations of any involuntary
petition and either (i) such proceeding or petition shall continue undismissed
for sixty (60) days or (ii) an order for relief or decree approving or ordering
any of the foregoing shall be entered; or Borrower or any Third Party Obligor
shall be adjudicated a bankrupt, or an order for relief shall be entered against
Borrower or any Third Party Obligor by any court of competent jurisdiction under
the Bankruptcy Code or any other applicable state or federal law relating to
bankruptcy, reorganization or other relief for debtors.


(g)              The dissolution or liquidation of Borrower or any Third Party
Obligor if a corporation, partnership, joint venture or other type of entity; or
Borrower or any such Third Party Obligor, or any of its directors, stockholders
or members, shall take action seeking to effect the dissolution or liquidation
of Borrower or such Third Party Obligor.


(h)              The occurrence of any of the following:


(i)            an acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended) of 30% or
more of either (i) the then outstanding shares of common stock of Borrower (the
“Outstanding Borrower Common Shares”), or (ii) the combined voting power of the
then outstanding voting securities of Borrower entitled to vote generally in the
election of directors (the “Outstanding Borrower Voting Securities”); or


(ii)            individuals who, as of the date of this Agreement, constitute
the Board of Directors of Borrower (the “Incumbent Board”) cease for any reason
to constitute at least a

9

--------------------------------------------------------------------------------



majority of such Incumbent Board; provided, however, that any individual who
becomes a member of such Incumbent Board subsequent to the effective date of
this agreement, whose election, or nomination for election by Borrower’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; but provided further, that any
such individual whose initial assumption of office occurs as a result of either
an actual or threatened election contest (as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Securities Exchange Act of 1934, as
amended) or other actual or threatened solicitation of proxies or consents by or
on behalf of a Person other than the Incumbent Board shall not be so considered
as a member of the Incumbent Board.


SECTION 6.2.                                    REMEDIES. Upon the occurrence of
any Event of Default: (a) all indebtedness of Borrower under each of the Loan
Documents, any term thereof to the contrary notwithstanding, shall at Bank's
option and without notice become immediately due and payable without
presentment, demand, protest or notice of dishonor, all of which are hereby
expressly waived by Borrower; (b) the obligation, if any, of Bank to extend any
further credit under any of the Loan Documents shall immediately cease and
terminate; and (c) Bank shall have all rights, powers and remedies available
under each of the Loan Documents, or accorded by law, including without
limitation the right to resort to any or all security for any credit subject
hereto and to exercise any or all of the rights of a beneficiary or secured
party pursuant to applicable law.  All rights, powers and remedies of Bank may
be exercised at any time by Bank and from time to time after the occurrence of
an Event of Default, are cumulative and not exclusive, and shall be in addition
to any other rights, powers or remedies provided by law or equity.


ARTICLE VII
MISCELLANEOUS


SECTION 7.1.                                    NO WAIVER. No delay, failure or
discontinuance of Bank in exercising any right, power or remedy under any of the
Loan Documents shall affect or operate as a waiver of such right, power or
remedy; nor shall any single or partial exercise of any such right, power or
remedy preclude, waive or otherwise affect any other or further exercise thereof
or the exercise of any other right, power or remedy. Any waiver, permit, consent
or approval of any kind by Bank of any breach of or default under any of the
Loan Documents must be in writing and shall be effective only to the extent set
forth in such writing.


SECTION 7.2.                                    NOTICES. All notices, requests
and demands which any party is required or may desire to give to any other party
under any provision of this Agreement must be in writing delivered to each party
at the following address:


BORROWER:                                       Emeritus Corporation
3131 Elliott Avenue, Suite 500
Seattle, WA 98121
Attn: Chief Financial Officer or Controller


BANK:                          WELLS FARGO BANK, NATIONAL ASSOCIATION
205 108th AVE NE, 6th Floor, Suite 600
Bellevue, WA 98004-5770




or to such other address as any party may designate by written notice to all
other parties.  Each such notice, request and demand shall be deemed given or
made as follows:  (a) if sent by hand

10

--------------------------------------------------------------------------------



delivery, upon delivery; (b) if sent by mail, upon the earlier of the date of
receipt or three (3) days after deposit in the U.S. mail, first class and
postage prepaid; and (c) if sent by telecopy, upon receipt.


SECTION 7.3.                                    COSTS, EXPENSES AND ATTORNEYS'
FEES. Borrower shall pay to Bank immediately upon demand the full amount of all
payments, advances, charges, costs and expenses, including reasonable attorneys'
fees (to include outside counsel fees and all allocated costs of Bank's in-house
counsel), expended or incurred by Bank in connection with (a) the negotiation
and preparation of this Agreement and the other Loan Documents, Bank's continued
administration hereof and thereof, and the preparation of any amendments and
waivers hereto and thereto, (b) the enforcement of Bank's rights and/or the
collection of any amounts which become due to Bank under any of the Loan
Documents, and (c) the prosecution or defense of any action in any way related
to any of the Loan Documents, including without limitation, any action for
declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Borrower or any other person or entity.


SECTION 7.4.                                    SUCCESSORS, ASSIGNMENT. This
Agreement shall be binding upon and inure to the benefit of the heirs,
executors, administrators, legal representatives, successors and assigns of the
parties; provided however, that Borrower may not assign or transfer its
interests or rights hereunder without Bank's prior written consent. Bank
reserves the right to sell, assign, transfer, negotiate or grant participations
in all or any part of, or any interest in, Bank's rights and benefits under each
of the Loan Documents. In connection therewith, Bank may disclose all documents
and information which Bank now has or may hereafter acquire relating to any
credit subject hereto, Borrower or its business, or any collateral required
hereunder.


SECTION 7.5.                                    ENTIRE AGREEMENT; AMENDMENT.
This Agreement and the other Loan Documents constitute the entire agreement
between Borrower and Bank with respect to each credit subject hereto and
supersede all prior negotiations, communications, discussions and correspondence
concerning the subject matter hereof. This Agreement may be amended or modified
only in writing signed by each party hereto.


SECTION 7.6.                                    NO THIRD PARTY BENEFICIARIES.
This Agreement is made and entered into for the sole protection and benefit of
the parties hereto and their respective permitted successors and assigns, and no
other person or entity shall be a third party beneficiary of, or have any direct
or indirect cause of action or claim in connection with, this Agreement or any
other of the Loan Documents to which it is not a party.


SECTION 7.7.                                    TIME. Time is of the essence of
each and every provision of this Agreement and each other of the Loan Documents.


SECTION 7.8.                                    SEVERABILITY OF PROVISIONS. If
any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or any remaining provisions of this Agreement.

11

--------------------------------------------------------------------------------





SECTION 7.9.                                    COUNTERPARTS. This Agreement may
be executed in any number of counterparts, each of which when executed and
delivered shall be deemed to be an original, and all of which when taken
together shall constitute one and the same Agreement.


SECTION 7.10.                                    GOVERNING LAW. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Washington.


SECTION 7.11.                                    ARBITRATION.


(a)              Arbitration.  The parties hereto agree, upon demand by any
party, to submit to binding arbitration all claims, disputes and controversies
between or among them (and their respective employees, officers, directors,
attorneys, and other agents), whether in tort, contract or otherwise in any way
arising out of or relating to (i) any credit subject hereto, or any of the Loan
Documents, and their negotiation, execution, collateralization, administration,
repayment, modification, extension, substitution, formation, inducement,
enforcement, default or termination; or (ii) requests for additional credit.


(b)            Governing Rules.  Any arbitration proceeding will (i) proceed in
a location in Washington selected by the American Arbitration Association
(“AAA”); (ii) be governed by the Federal Arbitration Act (Title 9 of the United
States Code), notwithstanding any conflicting choice of law provision in any of
the documents between the parties; and (iii) be conducted by the AAA, or such
other administrator as the parties shall mutually agree upon, in accordance with
the AAA’s commercial dispute resolution procedures, unless the claim or
counterclaim is at least $1,000,000.00 exclusive of claimed interest,
arbitration fees and costs in which case the arbitration shall be conducted in
accordance with the AAA’s optional procedures for large, complex commercial
disputes (the commercial dispute resolution procedures or the optional
procedures for large, complex commercial disputes to be referred to herein as
applicable, as the “Rules”).  If there is any inconsistency between the terms
hereof and the Rules, the terms and procedures set forth herein shall
control.  Any party who fails or refuses to submit to arbitration following a
demand by any other party shall bear all costs and expenses incurred by such
other party in compelling arbitration of any dispute.  Nothing contained herein
shall be deemed to be a waiver by any party that is a bank of the protections
afforded to it under 12 U.S.C. §91 or any similar applicable state law.


(c)            No Waiver of Provisional Remedies, Self-Help and
Foreclosure.  The arbitration requirement does not limit the right of any party
to (i) foreclose against real or personal property collateral; (ii) exercise
self-help remedies relating to collateral or proceeds of collateral such as
setoff or repossession; or (iii) obtain provisional or ancillary remedies such
as replevin, injunctive relief, attachment or the appointment of a receiver,
before during or after the pendency of any arbitration proceeding.  This
exclusion does not constitute a waiver of the right or obligation of any party
to submit any dispute to arbitration or reference hereunder, including those
arising from the exercise of the actions detailed in sections (i), (ii) and
(iii) of this paragraph.


(d)            Arbitrator Qualifications and Powers.  Any arbitration proceeding
in which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00.  Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations.  The arbitrator will be a neutral
attorney licensed in

12

--------------------------------------------------------------------------------



the State of Washington or a neutral retired judge of the state or federal
judiciary of Washington, in either case with a minimum of ten years experience
in the substantive law applicable to the subject matter of the dispute to be
arbitrated.  The arbitrator will determine whether or not an issue is
arbitratable and will give effect to the statutes of limitation in determining
any claim.  In
any arbitration proceeding the arbitrator will decide (by documents only or with
a hearing at the arbitrator's discretion) any pre-hearing motions which are
similar to motions to dismiss for failure to state a claim or motions for
summary adjudication.  The arbitrator shall resolve all disputes in accordance
with the substantive law of Washington and may grant any remedy or relief that a
court of such state could order or grant within the scope hereof and such
ancillary relief as is necessary to make effective any award.  The arbitrator
shall also have the power to award recovery of all costs and fees, to impose
sanctions and to take such other action as the arbitrator deems necessary to the
same extent a judge could pursuant to the Federal Rules of Civil Procedure, the
Washington Rules of Civil Procedure or other applicable law.  Judgment upon the
award rendered by the arbitrator may be entered in any court having
jurisdiction.  The institution and maintenance of an action for judicial relief
or pursuit of a provisional or ancillary remedy shall not constitute a waiver of
the right of any party, including the plaintiff, to submit the controversy or
claim to arbitration if any other party contests such action for judicial
relief.


(e)            Discovery.  In any arbitration proceeding, discovery will be
permitted in accordance with the Rules.  All discovery shall be expressly
limited to matters directly relevant to the dispute being arbitrated and must be
completed no later than 20 days before the hearing date.  Any requests for an
extension of the discovery periods, or any discovery disputes, will be subject
to final determination by the arbitrator upon a showing that the request for
discovery is essential for the party's presentation and that no alternative
means for obtaining information is available.


(f)            Class Proceedings and Consolidations.  No party hereto shall be
entitled to join or consolidate disputes by or against others in any
arbitration, except parties who have executed any Loan Document, or to include
in any arbitration any dispute as a representative or member of a class, or to
act in any arbitration in the interest of the general public or in a private
attorney general capacity.


(g)            Payment Of Arbitration Costs And Fees.  The arbitrator shall
award all costs and expenses of the arbitration proceeding.


(h)            Miscellaneous.  To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA.  No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation.  If more than one agreement for arbitration by or between the
parties potentially applies to a dispute, the arbitration provision most
directly related to the Loan Documents or the subject matter of the dispute
shall control.  This arbitration provision shall survive termination, amendment
or expiration of any of the Loan Documents or any relationshipbetween the
parties.


ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON  LAW.

13

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.


WELLS FARGO BANK,
EMERITUS
CORPORATION                                                                    
NATIONAL ASSOCIATION


By: _/s/ Jim L. Hanson
__________________                                                                                                
By: _/s/ _Gloria Nemechek________________________
      Jim L. Hanson, Sr. VP of
Financial                                                                                                  Gloria
Nemechek, Vice President
      Services, Controller



14

--------------------------------------------------------------------------------


